Case 1:13-cv-01835-RGA Document 1551 Filed 01/04/21 Page 1 of 2 PageID #: 102148




                                           January 4, 2021

 VIA E-File
 The Honorable Richard G. Andrews
 United States District Judge
 J. Caleb Boggs Federal Building
 844 N. King Street
 Wilmington, DE 19801-3555

        Re:     TQ Delta, LLC v. 2Wire, Inc.
                C.A. No. 13-cv-1835-RGA

 Dear Judge Andrews:

         The parties jointly request the Court’s guidance regarding the jury trial in this case
 currently scheduled for February 22, 2021.

         TQ Delta’s Position: The Family 4 potion of this case is currently scheduled for trial on
 February 22, 2021. TQ Delta would prefer not to remove this date from the calendar until the
 Court is certain that holding a jury trial then is not feasible. Even if the Court has already
 determined that this trial date is not feasible, TQ Delta would prefer to proceed with preparing
 the case for trial on the current schedule, including filing the pretrial order on February 4, 2021
 and holding the pretrial conference on February 12, 2021. Briefing for summary judgment and
 Daubert motions is complete for Family 4.

       As an alternative and to the extent the Court is closer to resolving summary judgment and
 Daubert motions for the Family 6 portion of this case for which briefing was complete as of
 December 1, 2020, the February 22 trial date could be used for Family 6.

         2Wire’s Position: 2Wire respectfully submits that the Family 4 trial currently scheduled
 to begin on February 22, 2021 should be vacated, with new pretrial and trial dates to be set after
 the Court has ruled on the parties’ pending motions for summary judgment and Daubert motions
 for Family 4 and after the feasibility of conducting an in-person jury trial becomes clearer. This
 is the same approach that the Court took with respect to the Family 6 case and trial date. See D.I.
 1496.

          The same rationale applies for postponing the Family 4 trial date. The number of
 COVID-19 cases around the country continues to rise, including in this District, and no in-person
 jury trials have occurred in this District since the Court held a status conference with the parties
 in November to discuss the (now vacated) January 2021 trial date for the Family 6 case. It seems
 extremely unlikely that the Family 4 case can proceed to an in-person jury trial in February 2021
 and so it would be inefficient and a waste of resources for the parties to move forward with
 exchanging pretrial disclosures now, only to have to review and most likely redo those
 disclosures when the Family 4 trial is actually scheduled for a later date. The risk of creating
 unnecessary work is particularly high given that, as with the Family 6 proceedings, the Court has
 not yet ruled on the parties’ potentially dispositive and Daubert motions in the Family 4 case.


    919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
 PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:13-cv-01835-RGA Document 1551 Filed 01/04/21 Page 2 of 2 PageID #: 102149




 Those rulings likely will affect the scope and content of the parties’ pretrial disclosures and the
 proposed pretrial order.

        For these reasons, 2Wire requests that the Family 4 trial date be vacated.

                                            *    *       *     *

        If the Court would like to discuss this matter for further clarification, the parties are
 available for a teleconference at the Court’s convenience.


                                                             Respectfully submitted,

                                                             /s/ Michael J. Farnan

                                                             Michael J. Farnan

 cc: Counsel of Record (Via E-Filing)




                                                     2
